Case 2:21-bk-00265-DPC   Doc 9 Filed 01/22/21 Entered 01/22/21 13:25:49   Desc
                         Main Document    Page 1 of 7
Case 2:21-bk-00265-DPC   Doc 9 Filed 01/22/21 Entered 01/22/21 13:25:49   Desc
                         Main Document    Page 2 of 7
Case 2:21-bk-00265-DPC   Doc 9 Filed 01/22/21 Entered 01/22/21 13:25:49   Desc
                         Main Document    Page 3 of 7
Case 2:21-bk-00265-DPC   Doc 9 Filed 01/22/21 Entered 01/22/21 13:25:49   Desc
                         Main Document    Page 4 of 7
Case 2:21-bk-00265-DPC   Doc 9 Filed 01/22/21 Entered 01/22/21 13:25:49   Desc
                         Main Document    Page 5 of 7
Case 2:21-bk-00265-DPC   Doc 9 Filed 01/22/21 Entered 01/22/21 13:25:49   Desc
                         Main Document    Page 6 of 7
Case 2:21-bk-00265-DPC   Doc 9 Filed 01/22/21 Entered 01/22/21 13:25:49   Desc
                         Main Document    Page 7 of 7
